DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Darrell Hollis on 1/13/2022.
The application has been amended as follows: 
Claim 1, line 1 change “the connection” to “a connection”
Claim 1, line 18 change “the current value of the verification parameters” to “a current value of verification parameters”
Claim 12, line 1 change “the connection” to “a connection”
Claim 12, line 18 change “the current value of the verification parameters” to “a current value of verification parameters”
Claim 13, line 1 change “the connection” to “a connection”
Allowable Subject Matter
3.	Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	Prior art such as Sugawara disclose a wireless communication apparatus that establishes connection with an access point wirelessly to perform wireless communication is provided. The apparatus includes: a beacon receiving section that 
	Prior art such as Hundal discloses a system and method for enhancing communications between a WiFi terminal and other devices coupled to a wireless network. A wireless Access Point is configured to receive data from a data network through a wired link and to transmit and receive data over an 802.11 wireless link to one or more wireless devices. The wireless Access Point also includes a preset communications profile. A set of IP addresses and capability set information associated with devices of the wireless network is provided. Accordingly, a WiFi terminal WiFi terminal can automatically establish a link capable of data exchange with the wireless Access Point by simply powering up the WiFi terminal. In one embodiment, IP address and capability set information is automatically exchanged between the WiFi terminal and other compatible devices of the wireless network. See abstract.
	Prior art such as Ou discloses a method for automatically connecting to a wireless local area network (WLAN) including: automatically detecting, by a terminal, 
However, prior art fails to disclose applicant’s claimed “b) after receiving the 
beacon signal, if the user device has been never connected to said WiFi network going to step c), otherwise going to step e) 
c) the user device providing decision support information to the user through an user interface of the user device and, after providing said decision support information, if the user device receives from the user through the user interface a validation of the WiFi network, going to step d), otherwise the method ends; 
d) the user device sending a connection request to the access point and the user device providing to the user through the user interface the following list of parameters: position of the access point, set of neighbor networks to the WiFi network detected by the user device, signal strength of neighbor networks, identifier of the access point and user devices connected to the WiFi network, and the user device receiving from the user through the user interface, a selection of some or all of them as verification parameters to be verified for future connection attempts to the WiFi network and the method ends; 
e) the user device obtaining the current value of the verification parameters selected the first time the user device was connected to the network, comparing the current value of the verification parameters selected with a pre-established usual value of the verification parameters, determining whether the network verification is positive or negative based at least on said comparison and, only if the network verification is positive the user device sending a connection request to the access point.” as required in independent claim 1 (similarly, independent claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645          
January 14, 2022